DETAILED ACTION
Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

EXAMINER'S AMENDMENT                                                                                                                                                                           
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with T. Scott Moore (919-755-2126) on 11/10/2021 and 12/14/2021.

The application has been amended as follows: 
For the claim files on Oct/10/2019, amend as follows.
	In claim 1 at line 15, insert --the proximity sensor comprising:
a source of excitation configured to drive a capacitive proximity sensor configured to measure a change in capacitance in the presence of the user; and
a capacitance-to-digital converter (CPC) configured to convert the measured capacitance to a corresponding digital signal, the proximity sensor configured to output the corresponding digital signal as a proximity-detected signal in response to the presence of the user so detected, 
wherein-- between “the user,” and “the proximity”.
	In claim 1 at line 16, “being” is deleted and replaced with –is--.
In claim 1 at lines 19-22, “wherein the proximity sensor is further configured to output a proximity detected signal in response to the presence of the user so detected, and
wherein the proximity sensor or microprocessor being configured to control operation of the at least one functional element includes” has been deleted and replaced by –including--.
	In claim 1 at line 22, “being” has been deleted.

	Claim 2 has been cancelled.

	In claim 19 at lines 14-15, “configured to detect a presence of the user nearby the control body without requiring any physical contact with the user,” has been deleted and replaced with --configured to detect a presence of the user nearby the control body without requiring any physical contact with the user, the proximity sensor comprising:
a source of excitation configured to drive a capacitive proximity sensor configured to measure a change in capacitance in the presence of the user; and
a capacitance-to-digital converter (CPC) configured to convert a measured capacitance to a corresponding digital signal, the proximity sensor configured to output the corresponding digital signal as a proximity-detected signal in response to the presence of the user so detected,
wherein--.
	In claim 19 at line 16, “being” has been replaced by –is--.
	In claim 19 at lines 19-22, “wherein the proximity sensor is further configured to output a proximity detected signal in response to the presence of the user so detected, and
	wherein the proximity sensor or microprocessor being configured to control operation of the at least one functional element includes” has been deleted and replaced with –including--.
	In claim 19 at line 22, “being” has been deleted.

Allowable Subject Matter
Claims 1, 3-9, 11-12 and 19-22 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior at neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a control body coupled or coupleable with a cartridge that is equipped with a heating element and contains an aerosol precursor composition, the control body being coupled or coupleable with the cartridge to form an aerosol delivery device in which the heating element is configured to activate and vaporize components of the aerosol precursor composition, the control body comprising:

the proximity sensor comprising:
a source of excitation configured to drive a capacitive proximity sensor configured to measure a change in capacitance in the presence of the user; and
a capacitance-to-digital converter (CPC) configured to convert the measured capacitance to a corresponding digital signal, the proximity sensor configured to output the corresponding digital signal as a proximity-detected signal in response to the presence of the user so detected,

The prior at neither discloses nor suggests, in combination with the other limitations recited in independent claim 19, a control body coupled or coupleable with a cartridge that is equipped with an atomizer and contains an aerosol precursor composition, the control body being coupled or coupleable with the cartridge to form an aerosol delivery device in which the atomizer is configured to activate and to produce an aerosol from the aerosol precursor composition, the control body comprising:


a source of excitation configured to drive a capacitive proximity sensor configured to measure a change in capacitance in the presence of the user; and
a capacitance-to-digital converter (CPC) configured to convert a measured capacitance to a corresponding digital signal, the proximity sensor configured to output the corresponding digital signal as a proximity-detected signal in response to the presence of the user so detected,

The closest references are Tremblay (US 2015/0181945), Bellinger (US 2013/0104916) and Fernando (US 2016/0302488), Lee (US-20060030836), Busby (US-20090082647), Huster (US-20080000477), Ossart (US-20080231292), Jones (US-9861299), Scarlett (US-20150211915), Usem (US-20110288685), Schroeder (US-8013837), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lord (US-20160206000), Memari (US-20160150824).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GYOUNGHYUN BAE/Examiner, Art Unit 3761  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761